     Case 1:19-cv-01207-DAD-BAM Document 13 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CALVIN HARRIS,                                      Case No. 1:19-cv-01207-NONE-BAM (PC)
12                        Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS REGARDING
13            v.                                          DISMISSAL OF ACTION, WITH
                                                          PREJUDICE, FOR FAILURE TO STATE A
14    SHERMAN,                                            CLAIM, FAILURE TO OBEY COURT
                                                          ORDERS, AND FAILURE TO PROSECUTE
15                        Defendant.
                                                          (Doc. No. 11)
16

17           Plaintiff Calvin Harris is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 23, 2020, the assigned magistrate judge screened the complaint and ordered

21   plaintiff to file an amended complaint or a notice of voluntary dismissal within thirty (30) days to

22   proceed with this action. (Doc. No. 8.) The court expressly warned plaintiff that the failure to

23   comply with the court’s order would result in a recommendation for dismissal of this action, with

24   prejudice, for failure to obey a court order, failure to prosecute, and for failure to state a claim.

25   (Id. at 8.) On March 9, 2020, the magistrate judge issued an order for plaintiff to show cause in

26   writing why the instant action should not be dismissed for plaintiff’s failure to comply with the

27   court’s screening order, failure to prosecute, and failure to state a claim for relief. (Doc. No. 10.)

28   The court again expressly warned plaintiff that the failure to comply with the court’s order would
                                                         1
     Case 1:19-cv-01207-DAD-BAM Document 13 Filed 05/11/20 Page 2 of 2

 1   result in a recommendation to a district judge that the instant action be dismissed, with prejudice,

 2   for failure to prosecute, failure to obey a court order, and failure to state a cognizable claim for

 3   relief. (Id. at 2.)

 4           On April 2, 2020, following the expiration of both deadlines to file an amended complaint,

 5   the magistrate judge issued findings and recommendations that this action be dismissed, with

 6   prejudice, for failure to state a claim, failure to obey court orders, and failure to prosecute this

 7   action. (Doc. No. 11.) Those findings and recommendations were served on plaintiff and

 8   contained notice that any objections thereto were to be filed within fourteen (14) days after

 9   service. (Id. at 10.) The deadline to file objections has passed, and plaintiff has failed to file

10   objections to the pending findings and recommendations or otherwise communicate with the

11   court regarding this action.

12           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

13   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

14   and recommendations to be supported by the record and by proper analysis.

15           Accordingly,

16           1.       The findings and recommendations issued on April 2, 2020, (Doc. No. 11), are

17                    adopted in full;

18           2.       This action is dismissed, with prejudice, due to plaintiff’s failure to state a claim,

19                    failure to obey court orders, and failure to prosecute; and

20           3.       The Clerk of the Court is directed to assign a district judge to this case for the
21                    purpose of closing the case and then to close this case.

22
     IT IS SO ORDERED.
23

24       Dated:      May 10, 2020
                                                          UNITED STATES DISTRICT JUDGE
25

26
27

28
                                                          2
